DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/565,976 filed 09/10/2019

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Bras (US 4,756,419) in view of Spivey (US 2017/0240329).

1, 2, 12: Le Bras discloses a flat cardboard separator element (50) intended to hold cups in a pack (fig. 5), where the pack (fig. 5 entirety) comprises bottom cups (cups in R1 and R2) from a lower layer and top cups (cups in R3 and R4) from an upper layer and where the separator element (50) comprises at least one first side-panel (52), one central-panel (54/56/58/60) and one second side-panel (62),

wherein: characterized in that:

the central-panel (54/56/58/60) comprises first openings (A1), where each first opening (A1) is suited and intended to surround one top cup (abstract; fig. 5).

Le Bras fails to disclose openings in the side panel walls. Spivey teaches the first and second side-panels (115, 117) comprise second openings (156a), where each second opening (156a) is suited and intended to come to stop against a bottom cup (fig. 3); and

the second openings (156a) are arranged at a distance from the central-panel (138/140/142/144) along a longitudinal direction (fig. 1) . It would have bee obvious to one having ordinary skill in the art at the time of the invention to modify the side panels of the divider of Le Bras to include the openings of Spivey in order to create a carrying portion for the user after removal from the container 100.

3, 13: Le Bras discloses the separator element (50) according to claim 1, wherein the first and second side-panels (52,62) are identical to each other (fig. 2).
4, 14, 15: Le Bras discloses the separator element (50) according to claim 1, wherein the first side-panel (52), the central-panel (54/56/58/60) and the second side-panel (62) are arranged one after the other along the longitudinal direction (fig. 2).



6, 19, 20: Le Bras discloses a pack (fig. 5 entirety) comprising:
- a lower layer comprising bottom cups (cups in R1 and R2) and an upper layer comprising top cups (cups in R3 and R4), where the top cups are arranged on the bottom cups and where each cup comprises a bottom wall and a lateral wall (fig. 3); and

a package (fig. 5 entirety) comprising at least one separator element (50) according to claim 1 (fig. 5). 

7: Le Bras discloses the pack (fig. 5 entirety) according to claim 6, wherein the central-panel (54/56/58/60) of the separator element (50) is raised for a separation relative to the lower cups (fig. 3-5).

8: Le Bras discloses the pack (20) according to claim 6, wherein each first opening (A1) of the separator element (50) completely surrounds the lateral wall of one top cup (col. 2, ll. 51-66).

9: Le Bras discloses the pack (fig. 5 entirety) according to claim 6, wherein each first opening (A1) of the separator element (50) is suited and intended to stop one top cup on the lateral wall thereof, near the bottom wall thereof (fig. 5).

10: Le Bras discloses the pack according to claim 6, wherein the package (fig. 5 entirety) also comprises an expanded blank (10) for surrounding the bottom cups and the top cups (fig. 5).
11: Le Bras discloses the pack according to claim 10, wherein the separator element (50) is shaped by folding the first and second side-panels (52,62) about the central-panel (54/56/58/60), where the blank (10) holds the shaped separator element (fig. 3) .


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735